 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    BALDOMERO P. VILLA, et al.,                                Case No. 2:17-cv-01957-APG-BNW
 8                                         Plaintiffs,                       ORDER
             v.
 9
      U.S. BANK, N.A., et al.,
10
                                         Defendants.
11

12          On February 7, 2019, Magistrate Judge Peggy A. Leen conducted a settlement conference.
13   A settlement was reached and Judge Leen scheduled a telephonic status check for 11:00 a.m. May
14   16, 2019.    Judge Leen has since retired.              Due to the scheduling needs of the court,
15          IT IS ORDERED that the parties shall, no later than May 16, 2019, either file their
16   stipulation to dismiss, or a joint status report advising the court when the stipulation to dismiss
17   will be filed. The telephonic conference call scheduled for May 16, 2019 is VACATED.
18          DATED this 13th day of May, 2019.
19

20
                                                               BRENDA WEKSLER
21                                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                         1
